Citation Nr: 0809723	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-36 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a mental disorder, 
including anxiety and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 until September 
1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's hepatitis C was not incurred in or 
aggravated by active military service.  

2.  The veteran's diabetes mellitus was not incurred in or 
aggravated by active military service.  

3.  The veteran's mental disorder, including anxiety and 
depression, was not incurred in or aggravated by active 
military service.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for hepatitis C have not been met. 38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).

2.  The criteria for the establishment of service connection 
for diabetes mellitus have not been met. 38 U.S.C.A. §§ 1110, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2007).

3.  The criteria for the establishment of service connection 
for a mental disorder, including depression and anxiety, have 
not been met. 38 U.S.C.A. §§ 1110, 1131, 1137, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided addressing the 
rating criteria and effective date provisions were not 
provided until June 2006, after the initial adjudication of 
the claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed disorders.    

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in May and June of 2004 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letters informed 
the appellant of what evidence was required to substantiate 
the claims and of the appellant's and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and identified private medical records.  
The veteran submitted statements and was provided an 
opportunity to set forth his or her contentions during a 
hearing at his regional office.  There is no duty on the part 
of VA to provide a medical examination, because as in Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the veteran has 
been advised of the need to submit competent medical evidence 
indicating that he has the disorder in question, and further 
substantiating evidence suggestive of a linkage between his 
active service and the current disorders, if shown. The 
veteran has not done so, and no evidence thus supportive has 
otherwise been obtained. Here, as in Wells, the record in its 
whole, after due notification, advisement, and assistance to 
the veteran under the VCAA, does not contain competent 
evidence to suggest that the disorders are related to the 
veteran's military service.  Given these matters of record, 
there is no competent evidence that "the disability or 
symptoms may be associated with the claimant's active 
military . . . service." 38 U.S.C.A § 5103A(d); cf. Charles 
v. Principi, 16 Vet. App. 370 (2002) (Holding that under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder [i.e., ringing in the ears] since his discharge. 
Because there was evidence of record satisfying two of the 
requirements of the statute, i.e., competent evidence of a 
current disability and evidence indicating an association 
between the appellant's disability and his active service, 
but there was not of record, as relied upon in part by the 
Board in denying his claim, competent medical evidence 
addressing whether there is a nexus between his tinnitus and 
his active service, VA was to provide the claimant with a 
medical "nexus" examination).

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Applicable Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as diabetes mellitus, when such disease is manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent 
(including Agent Orange), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam between January 1962 and May 1975, shall be presumed 
to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary 
demonstrating that the veteran was not exposed to any such 
agent during service. 38 U.S.C.A. § 1116(f).  

When a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service connected if the requirements of 38 
C.F.R. § 3.307(a)(6) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes (also known as 
Type II diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e). For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset. 38 C.F.R. § 3.309 (e), 
Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service. 38 C.F.R. § 3.307(a)(6)(ii). The Secretary of 
the Department of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted. See Diseases Not Associated with 
Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42600, at 
42606-42607 (June 24, 2002).

Notwithstanding the foregoing presumptive provisions above, 
the United States Court of Appeals for the Federal Circuit 
has held that a claimant is not precluded from establishing 
service connection for a disease averred to be related to 
herbicide exposure, as long as there is proof of such direct 
causation. See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994), reversing in part Combee v. Principi, 4 Vet. App. 
78 (1993); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd 
sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), 
cert. denied, 118 S. Ct. 1171 (1998). See also Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997). In other words, the 
fact that the veteran does not meet the requirements of 38 
C.F.R. § 3.309 does not in and of itself preclude him from 
establishing service connection as he may, in the 
alternative, establish service connection by way of proof of 
actual direct causation, showing that his exposure to an 
herbicide during service caused any current disorders. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(d). However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative. See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).



Hepatitis C

The veteran essentially contends that he developed Hepatitis 
C in service.  In his May 2004 Risk Factors for Hepatitis 
Questionnaire, the veteran admitted to intravenous drug use 
and high-risk sexual activity, as well as tattoos or body 
piercings.  He also reported, at his RO hearing, that he got 
sick in Korea and his doctor told him that he believed he had 
some form of hepatitis.

Having carefully considered the claim in light of the record 
and applicable law, the Board is of the opinion that the 
evidence is against the claim and the appeal will be denied.  
Specifically, although the record indicates a past diagnosis 
of Hepatitis C, the record does not contain evidence of a 
medical nexus between his Hepatitis C and service.  

The veteran's service medical records are devoid of any 
mention of any complaints, symptoms, or diagnoses of 
hepatitis of any kind.  Post service evidence only reveals a 
past diagnosis of Hepatitis C.  The Board places significant 
probative value on the multi-year gap between discharge from 
service and the first reported evidence of Hepatitis C.  This 
multi-year gap weighs as a significant factor against the 
claim of in-service onset.  See also Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (incurrence or aggravation 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).

Parenthetically, it is common medical knowledge that 
hepatitis C was not recognized prior to the late 1980s.  
Therefore, even if the veteran had been diagnosed with 
hepatitis in service, it would not have been identified as 
Hepatitis C.  Moreover, even accepting what the physician 
told him in service, this is not sufficient to support a 
claim for service connection.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995) (a lay claimant's statement about what a 
physician told him, filtered through the sensibilities of a 
lay person, does not constitute competent medical evidence).   

Other than the veteran's statements regarding an in-service 
diagnosis, there are no other records of treatment or 
diagnoses for Hepatitis C, until decades after his discharge.  
VA outpatient treatment records have been associated with his 
claims file, and indicate past findings positive for 
Hepatitis C.  However, the records fail to provide any 
medical nexus evidence connecting the veteran's Hepatitis C 
to service.

The only other evidence provided as to the veteran's claim is 
his belief that his Hepatitis C developed due to his service 
and not his post-service risk factors.  Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of whether there is a 
nexus between the veteran's Hepatitis C and active duty is a 
medical question, requiring a medical expert.  

The veteran is not competent to render such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 38 C.F.R. 
§ 3.159.  The veteran does not have the requisite special 
medical knowledge necessary for such opinion evidence.  
"Competent medical evidence" is evidence that is provided 
by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a).  The veteran has not 
submitted or otherwise identified any probative evidence to 
substantiate his claim.  

The evidence shows that the veteran's history is full of 
multiple high risk factors that could have caused his 
Hepatitis C.  Based on the totality of the evidence of 
record, including service medical records, the Board finds 
that the preponderance of the evidence is against the claim. 
As the evidence of record is against the claim, the benefit 
of the doubt rule does not apply. Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991). The veteran's claim for service 
connection for Hepatitis C is denied.

Diabetes Mellitus

The veteran contends, in an August 2005 statement and in his 
hearing testimony, that he was exposed to Agent Orange in 
Japan, while working with aircraft that had transported the 
substance.  He essentially contends that his diabetes 
developed due to his service, including as due to exposure to 
Agent Orange.  

The veteran's service medical records do not indicate any 
complaints of or treatment for diabetes mellitus. The only 
indications of medical treatment for exposure to any foreign 
substance are April 1968 treatment records for jet fuel in 
his eyes.  

The first medical record of the veteran's diagnosis of 
diabetes mellitus is from 1997.  

In his RO hearing testimony, the veteran stated he had served 
in Korea and Japan and acknowledged not having served in 
Vietnam.  However, he expressed the belief that he was 
exposed to herbicides while working on aircraft that 
transported Agent Orange, and thus was exposed to their 
potential adverse effects. 

After a careful review of the evidence of record, the Board 
finds that entitlement to service connection for diabetes 
mellitus has not been established. There is no evidence that 
diabetes was present during active service, and therefore 
service connection on a direct basis has not been shown. 
There is also no evidence that diabetes was manifested to a 
compensable degree within one year after the veteran's 
discharge. The condition was not diagnosed until, at the 
earliest, 1997, many years after his separation from service. 
Therefore, entitlement to service connection on a presumptive 
basis under 38 C.F.R. § 3.309(a) has not been shown.

Finally, with regard to the veteran's claim that service 
connection should be awarded based upon exposure to 
herbicides during service, it is true that diabetes mellitus 
is one of the diseases listed at 38 C.F.R. § 3.309(e) which 
may be presumed to be related to exposure to herbicides. 
However, there is no competent evidence of record to support 
the veteran's contention that he was exposed to herbicides 
during service. He is not entitled to the presumption of 
exposure because there is no indication that he served in-
country in Vietnam.  He has indicated that he served in Japan 
and Korea, but not in the Demilitarized Zone (DMZ), which saw 
Agent Orange use.  The law clearly requires service in 
Vietnam in order to invoke that presumption. 

Based upon the record before us, the veteran's belief of 
Agent Orange exposure from aircraft transporting it must be 
characterized as mere speculation. Thus, there is no basis 
upon which to presume exposure to herbicides. He has 
presented no other evidence that would support his assertion 
that he was actually exposed to herbicides during his active 
duty. Therefore, it cannot be found that his currently 
diagnosed diabetes mellitus can be service connected under 
the provisions of 38 C.F.R. § 3.309(e) (2005).


Mental Disorder

The veteran has reported, including in his RO hearing 
testimony, that he has felt depression and anxiety since 
service. He essentially contends that he has a current mental 
disorder, including depression and anxiety, due to his 
service.

The veteran's service medical records are negative for any 
complaints of or treatment for any mental disorders, 
including depression and anxiety.  His July 1968 separation 
examiner found him to be psychiatrically normal.

The veteran's record does not indicate complaints of or 
treatment for a mental disorder, including anxiety or 
depression, for many years following service.  The Board 
finds that the multi-year gap between separation from service 
and first indication of psychiatric complaints fails to 
satisfy the continuity of symptomatology required to support 
the claim for entitlement to service connection. See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account 
for lengthy time period between service and initial symptoms 
of disability).  

Although VA outpatient treatment records, including one from 
April 2004, indicate he has a mood disorder and is treated 
for it,  the records also ascribe the mood disorder to be 
secondary to his medical conditions.  Furthermore, the 
medical evidence of record does not include any findings of a 
medical nexus that would etiologically relate any of his 
psychiatric symptomatology to his service. 

The only other evidence provided as to a medical nexus is the 
veteran's statements of his own belief. Although the veteran 
can provide testimony as to his own experiences and 
observations, the factual question of whether the veteran has 
a psychiatric disorder that can be attributed to his service 
is a medical question, requiring a medical expert. The 
veteran is not competent to render such an opinion. Espiritu, 
2 Vet.App. at 495. 38 C.F.R. § 3.159. The veteran does not 
have the requisite special medical knowledge necessary for 
such opinion evidence.

The record does not contain competent evidence that would 
etiologically link a mental disorder with military service or 
otherwise show a relationship.  As the evidence of record is 
against the claim, the benefit of the doubt rule does not 
apply. Gilbert v. Derwinski, 1 Vet.App. 49, 58 (1991). The 
veteran's claim for service connection for a mental disorder 
is denied. 


ORDER

Service connection for Hepatitis C is denied.

Service connection for diabetes mellitus is denied.

Service connection for a mental disorder, including anxiety 
and depression, is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
 



 Department of Veterans Affairs


